Citation Nr: 0836683	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-27 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left upper extremity peripheral neuropathy 
secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right upper extremity peripheral neuropathy 
secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left lower extremity peripheral neuropathy 
secondary to service-connected diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 
10 percent for right lower extremity peripheral neuropathy 
secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to July 
1968.  He had subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In August 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for 
peripheral neuropathy of the right and left upper extremities 
secondary to service-connected diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Prior to August 21, 2008, peripheral neuropathy of the 
left and right lower extremities was manifested by mild 
impairment of the nerves and subjective complaints of 
numbness and tingling.

2.  From August 21, 2008, peripheral neuropathy of the left 
and right lower extremities is manifested by moderately 
severe impairment of the nerves and subjective complaints of 
pain, numbness, and tingling.

3.  The veteran's current bilateral tinnitus resulted from 
disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left lower extremity peripheral neuropathy prior to 
August 21, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.124a, 
Diagnostic Code 8520 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for right lower extremity peripheral neuropathy prior to 
August 21, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.124a, 
Diagnostic Code 8520 (2007).

3.  The criteria for a 20 percent evaluation, but no higher, 
for left lower extremity peripheral neuropathy from August 
21, 2008, forward, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic 
Code 8522 (2007).

4.  The criteria for a 20 percent evaluation, but no higher, 
for right lower extremity peripheral neuropathy from August 
21, 2008, forward, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic 
Code 8522 (2007).

5.  The criteria for entitlement to service connection for 
bilateral tinnitus have been met.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1110, 1131, 1137, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As an initial matter, the Board notes that the veteran 
underwent surgery in August 1991 to remove a cervical spinal 
cord schwannoma that resulted in partial right-side 
paralysis.  The veteran has not been service-connected for 
this disability and the residual right-side paralysis will 
not be considered in evaluation his disability rating at this 
time.

In a January 2007 rating decision, the RO granted service 
connection for peripheral neuropathy of the left lower 
extremity and right lower extremity, both secondary to 
service-connected diabetes mellitus with erectile 
dysfunction.  The left and right lower extremities were 
assigned separate 10 percent ratings under Diagnostic Code 
8520, effective July 17, 2006.  

Peripheral neuropathy is evaluated according to the degree of 
paralysis resulting from the neurological impairment.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the identified disability is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  The 
ratings for the peripheral nerves are for unilateral 
involvement.  38 C.F.R. § 4.124a.

As the left and right lower extremities are evaluated under 
the same criteria and are subject to the same analysis, they 
will be considered together.  Both are currently evaluated 
under Diagnostic Code 8520, for impairment of the sciatic 
nerve.  Under diagnostic code 8520, a 10 percent rating is 
warranted when there is mild incomplete paralysis.  A 20 
percent rating is warranted when there is moderate incomplete 
paralysis.  A 40 percent rating is warranted when there is 
moderately severe incomplete paralysis.  A 60 percent rating 
is warranted when there is severe incomplete paralysis, with 
marked muscular atrophy.  Finally, an 80 percent rating is 
warranted when there is complete paralysis; the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost.  38 
C.F.R. § 4.124a.

In deciding the veteran's increased evaluation claim for 
peripheral neuropathy of the left and right lower 
extremities, the Board has considered the determinations in 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether the veteran 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  The Board 
finds that the evidence of record in connection with this 
claim supports the conclusion that the veteran is entitled to 
an increased evaluation from August 21, 2008, forward.

The Board finds that Diagnostic Code 8520 is appropriate for 
the time period prior to August 21, 2008.  During this time 
period, the VA doctors had not identified a specific nerve 
accounting for the veteran's disability; indeed, the January 
2007 examiner diagnosed the veteran as having polyneuropathy, 
which is a disease process involving a number of peripheral 
nerves.  See Stedman's Medical Dictionary 1422 (27th ed. 
2000).  

Following a careful review of the entire record, the Board 
finds that a rating higher than 10 percent for the left and 
right lower extremities is not warranted under Diagnostic 
Code 8520 for the rating period prior to August 21, 2008.  
There is no competent evidence of record showing that at any 
time during this period the veteran had incomplete paralysis 
of the sciatic nerve with moderate disability.  

During a July 2006 VA examination, the veteran complained of 
his feet tingling and burning at night.  However, physical 
examination only revealed residuals related to the veteran's 
spinal cord tumor.  He had normal sensory perception and 
ankle reflex on the left side and no muscular atrophy in the 
legs or feet.  

In October 2006, the veteran complained of numbness 
(hypesthesia) during a follow-up appointment at the Little 
Rock Air Force Base.  During VA treatment in October 2006, 
the veteran complained of having tingling and burning in both 
feet for the past two months.  Physical examination revealed 
pulses 2+ and reflexes 1+ on both sides, in addition to right 
side residuals of previous spinal surgery.  

In January 2007, the veteran was afforded another VA 
examination.  Physical examination revealed deep tendon 
reflexes 4+ on the right and 2+ on the left and plantar 
responses were extensor on the right and flexor on the left.  
Sensory examination showed pinprick was somewhat reduced on 
the right compared to the left, but the veteran could 
determine sharp from dull and vibratory sense in all four 
extremities.  The veteran was able to stand on his toes and 
heels bilaterally.  He was diagnosed as having polyneuropathy 
secondary to diabetes mellitus, which was considered to be 
mild.  The examiner explained that there was no paralysis 
associated and an electromyograph (EMG) was not necessary at 
that time as the veteran only had symptoms for six months and 
that would be too early for a diagnosis of neuropathy since 
he had more eccentric neuropathy.  During VA treatment in 
September 2007, the veteran complained that the numbness in 
his feet had become worse.  

The Board finds that the competent medical evidence of record 
shows that the veteran's neuropathy was essentially mild 
during the appellate period prior to August 21, 2008.  
Physical examinations during this time period show no more 
than mild symptoms.  The veteran did have diminished reflexes 
in October 2006, however, they were reportedly normal during 
the January 2007 examination.  In addition, although the 
veteran complained of his numbness worsening in September 
2007, there is no objective indication that his disability 
was moderate in severity.  Therefore, the veteran's left and 
right lower extremities do not warrant a higher rating during 
this period.  

Regarding the time period from August 21, 2008, forward, the 
Board finds that Diagnostic Code 8522, concerning the 
superficial peroneal nerve, is the appropriate most 
appropriate Code to rate the veteran's disability.  In August 
2008, the veteran underwent private EMG and nerve conduction 
studies, which showed small fiber polyneuropathy, which was 
mainly associated with the bilateral superficial peroneal 
sensory nerves.  

Diagnostic Code 8522 indicates that mild incomplete paralysis 
of the musculocutaneous nerve (superficial peroneal) warrants 
a noncompensable percent rating; moderate incomplete 
paralysis warrants a 10 percent rating; severe incomplete 
paralysis warrants a 20 percent rating; and, complete 
paralysis with  eversion of foot weakened warrants a 30 
percent rating.  Diagnostic Code 8522, 38 C.F.R. § 4.124a.

Following a careful review of the entire record, the Board 
finds that the evidence demonstrates that the veteran's 
disability most nearly approximates the criteria for a 20 
percent disability rating.  During the August 2008 hearing, 
the veteran stated that the numbness and burning associated 
with his peripheral neuropathy worsened.  In a letter dated 
August 2008, the veteran's private physician stated that the 
veteran was taking medication to control the pain from his 
peripheral neuropathy, which was described as moderate to 
severe.  

In August 2008, the veteran underwent a private EMG and nerve 
conduction studies, which showed a decreased conduction 
velocity in the bilateral tibial motor nerves on proximal 
stimulation; left peroneal dispersion without clear slowing; 
no response with the left superficial peroneal sensory nerve; 
and prolonged distal latency, normal amplitude, and decreased 
conduction velocity with the bilateral sural and right 
superficial peroneal sensory nerves.  A needle examination 
showed signs of electrical instability.  The examiner opined 
that the electrodiagnostic study revealed evidence of a mild 
and largely demyelinating peripheral neuropathy involving 
large fibers.  However, clinically, the veteran had 
predominantly small fiber peripheral neuropathy with deficit 
approaching the knees.  The examiner graded the veteran's 
disability as moderately severe, largely small fiber 
polyneuropathy with early large fiber involvement, which was 
related to his diabetes mellitus.  

The Board finds that the competent medical evidence supports 
a higher rating of 20 percent for the veteran's service 
connected left and right lower extremities from August 21, 
2008, forward.  Again, the evidence shows that the veteran 
suffers from moderate to severe pain and is functionally 
impaired from his service-connected disabilities.  His small 
fiber polyneuropathy has been described as moderately severe.  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran's symptoms more nearly 
approximates a severe disability.  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.3.  Therefore, effective August 21, 2008, a 20 
percent evaluation is assigned for the left and right lower 
extremity peripheral neuropathy.

A higher, 30 percent, evaluation is not warranted for either 
leg at any point during the appeal, as the veteran has at all 
times retained some degree of movement and motor control.  
There is no evidence of complete paralysis.

The veteran's lay statements as to the frequency and severity 
of his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The preponderance 
of the evidence is against a rating higher than 10 percent 
from July 2006 to August 2008, or 20 percent from August 
2008, forward, for peripheral neuropathy of either the left 
or right lower extremity.  38 U.S.C.A. § 5107(b).  The Board 
notes that in reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the veteran 
had been diagnosed with bilateral tinnitus.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for bilateral 
tinnitus.  

The Board finds that the medical evidence of record supports 
the veteran's contention that his bilateral tinnitus is 
causally related to noise exposure he experienced in service.  
His DD 214 shows that his military occupational specialty 
(MOS) was a senior utility mechanic and shows that he served 
as an aircraft crewmember and was trained as a senior 
helicopter repairman.  The Board finds that exposure to 
acoustic trauma in service is consistent with the 
circumstances of his service.  38 U.S.C. § 1154(a).

The Board also finds that the evidence of record establishes 
service connection for the veteran's tinnitus.  The veteran 
contends that his tinnitus was incurred due to noise exposure 
while working on turbine engines on Huey helicopters without 
hearing protection while in service.  

While tinnitus was not noted in the veteran's service medical 
records and the post-service medical evidence does not show 
such complaints until many years after his military service, 
the fact remains that he was exposed to acoustic trauma 
during service.  The Board points out that the veteran 
testified credibly as to having bilateral tinnitus during and 
after his military service.  See August 2008 Transcript, p. 
3.  In addition, tinnitus is a condition under case law, 
where lay observation has been found to be competent as to 
the presence of the disability, that is, tinnitus is capable 
of lay observation.  Charles v. Principi, 16 Vet. App. 370 
(2002).  Furthermore, the veteran credibly related that the 
reason that he did not complain of experiencing tinnitus in 
service was that he did not know what tinnitus was at that 
time and was worried that he would be removed from flight 
status if he complained of having hearing problems.  See 
August 2008 Transcript, p. 3.  For these reasons, the Board 
finds that the evidence of record is in equipoise, and with 
resolution of doubt in the veteran's favor, finds that 
service connection is warranted for tinnitus.  

The Board notes that during the January 2007 VA examination 
afforded to the veteran, the examiner opined that based on 
the veteran's subjective complaints that constant ringing 
persisted since the 1980s, it is not likely that tinnitus was 
related to noise exposure while in service.  However, that 
opinion is unsupported by the evidence of record and 
conflicts with his opinion that the veteran's hearing loss is 
likely related to both service and post-service noise 
exposure.  Therefore, the examiner's opinion is not 
persuasive and does not preclude a grant of service 
connection in this case.  

Given that the RO conceded that the veteran had sufficient 
noise exposure during his service to be etiologically related 
to his service-connected bilateral hearing loss, the Board 
finds that such acoustic trauma has not been excluded by 
competent evidence as the etiology of his bilateral tinnitus.  
Given this, and in light of the likely in-service noise 
exposure and the veteran's credible testimony as to 
continuing symptomatology, the Board finds that the evidence 
of record is in equipoise.  Thus, with resolution of doubt in 
the veteran's favor, finds that service connection is 
warranted for bilateral tinnitus.  See 38 U.S.C.A. § 5107(b).

III.  Notice and Assistance

Initially, the Board notes that the duty to notify and assist 
has been met to the extent necessary to grant the claim for 
service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  Thus, there is no 
prejudice to the veteran in deciding the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran was notified that his claims were awarded 
with an effective date of July 17, 2006, the date of his 
claim, and a 10 percent rating was assigned for each lower 
extremity.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

The veteran did contend that the symptoms associated with his 
peripheral neuropathy had worsened since the time of his last 
VA examination in January 2007.  In this regard, the Board 
acknowledges Snuffer v. Gober, 10 Vet. App. 400 (1997) and 
VAOPGCPREC 11-95 (1995), which indicate that a new 
examination should be afforded under such circumstances.  
However, it is noted that recent neurologic testing dated in 
August 2008 is of record with respect to the lower extremity 
claims.  Such evidence is deemed sufficient to reveal the 
veteran's current disability picture as to the lower 
extremity peripheral neuropathy.  Thus, no additional 
examination is necessary.  By contrast, no recent evidence is 
of record regarding the upper extremities, and as such those 
claims will be addressed in the REMAND portion of this 
decision.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

Entitlement rating in excess of 10 percent prior to August 
21, 2008, for service-connected left lower extremity 
peripheral neuropathy secondary to service-connected diabetes 
mellitus, is denied.

Entitlement rating in excess of 10 percent prior to August 
21, 2008, for service-connected right lower extremity 
peripheral neuropathy secondary to service-connected diabetes 
mellitus, is denied.

Entitlement to an evaluation of 20 percent from August 21, 
2008, for service-connected left lower extremity peripheral 
neuropathy secondary to service-connected diabetes mellitus, 
is granted subject to the regulations for payment of monetary 
benefits.

Entitlement to an evaluation of 20 percent from August 21, 
2008, for service-connected right lower extremity peripheral 
neuropathy secondary to service-connected diabetes mellitus, 
is granted subject to the regulations for payment of monetary 
benefits.

Service connection for bilateral tinnitus is granted, subject 
to regulations for  payment of monetary benefits.   


REMAND

During the August 2008 hearing, the veteran stated that his 
service-connected bilateral upper and lower peripheral 
neuropathy had worsened.  The veteran underwent an EMG and 
nerve conduction test for the lower extremities in August 
2008, but no such testing was done for the upper extremities.  
The Board also notes that the most recent VA examination of 
the service-connected disabilities was performed in January 
2007.  In light of the length of time since the veteran's 
last examination and the fact that he stated that his 
condition had worsened during the August 2008 hearing, the 
veteran should also be afforded a VA neurological examination 
in order to properly assess the current symptoms and level of 
severity of his service-connected peripheral neuropathy of 
the upper extremities.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997) and VAOPGCPREC 11-95 (1995).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the veteran for a VA 
neurological examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  

The examiner should identify all 
residuals attributable to the veteran's 
peripheral neuropathy of the upper 
extremities.  In discussing the relevant 
clinical findings, the examiner should 
specifically note all symptoms of the 
left and right upper extremities and 
should perform complete sensory and 
strength testing.  The examiner should 
also specifically discuss the extent, if 
any, of paralysis of the nerves 
involved.  The examiner should then 
provide an opinion as to the extent to 
which this disorder is disabling, 
preferably in qualitative terminology 
(e.g., moderate, severe, etc.)  

The examiner is also asked to 
distinguish, to the extent possible, 
between symptomatology resulting from 
the veteran's service-connected 
peripheral neuropathy and any residuals 
associated with the nonservice-connected 
surgical removal of the cervical spinal 
cord schwannoma.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state 
this in the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

2.  Thereafter, readjudicate the 
veteran's claims, with application of 
all appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


